Citation Nr: 0505946	
Decision Date: 03/03/05    Archive Date: 03/15/05	

DOCKET NO.  03-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a duodenal ulcer 
with resulting gastric resection. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea pedis. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the hands. 

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right upper arm, currently 
evaluated at 30 percent. 

6.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left ankle, currently evaluated at 20 
percent. 

7.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the dorsum of the left hand, 
currently evaluated at 10 percent. 

8.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left upper arm. 

9.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, V. M., and A. B.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board (BVA or Board) on appeal 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the benefits sought on appeal.  The 
veteran, who had active service from April 1941 to January 
1946, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

The Board believes that the evidence of record raises a claim 
for service connection for a left knee disorder.  In this 
regard, a statement dated in March 1967 from John Ramos, 
M.D., included a diagnosis of an enemy bullet wound of the 
left ankle with subsequent traumatic arthritis of the ankle 
and left knee.  This matter has not been addressed by the RO 
and is referred to the RO for appropriate action.

The issue of entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have post-traumatic 
stress disorder.

3.  A duodenal ulcer that necessitated a gastric resection 
was not manifested during service or within one year of 
separation from service, and is not shown to be causally or 
etiologically related to service.

4.  A rating decision dated in April 1990 continued and 
confirmed the denial of service connection for tinea pedis.

5.  The evidence associated with the claims file subsequent 
to the April 1990 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

6.  A rating decision dated in November 1998 denied service 
connection for a skin disorder of the hands.

7.  The evidence associated with the claims file subsequent 
to the November 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

8.  Residuals of a shell fragment wound of the right upper 
arm are not manifested by muscle damage or limitation of arm 
motion to 25 degrees from the side.

9.  Residuals of a gunshot wound of the left ankle are not 
manifested by muscle damage or ankylosis of the ankle.

10.  Residuals of a shell fragment wound of the dorsum of the 
left hand are not shown to be productive of limitation of 
motion or moderate incomplete paralysis of the median nerve.

11.  Residuals of a shell fragment wound of the left upper 
arm are not shown to be productive of ascertainable 
functional impairment.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).

2.  A duodenal ulcer with resulting gastric resection was not 
incurred in or aggravated by active service, nor may a 
duodenal ulcer be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).

3.  The April 1990 rating decision, which denied service 
connection for tinea pedis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

4.  The additional evidence received subsequent to the April 
1990 rating decision, which denied service connection for 
tinea pedis, is not new and material, and the claim for 
service connection for tinea pedis is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2004).

5.  The November 1998 rating decision, which denied service 
connection for a skin disorder of the hands, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

6.  The evidence received subsequent to the RO's November 
1998 rating decision, which denied service connection for a 
skin disorder of the hands, is not new and material, and the 
claim for service connection for a skin disorder of the hands 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2004).

7.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound of the right upper 
arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.14, 4.40-4.56, 4.71a, 
Diagnostic Code 5201 (2004).

8.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.14, 4.40-4.56, 4.71a, Diagnostic 
Code 5271 (2004).

9.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the dorsum of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 
4.124a, Diagnostic Code 8515 (2004).

10.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the left upper arm have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.118, Diagnostic Code 7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and representative of the information and evidence needed to 
substantiate a claim.  Collectively, the September 2002 
rating decision, the Statement of the Case, and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claims were denied.  In addition, various letters 
from the RO to the veteran informed him of the substance of 
the VCAA, including the information and evidence needed to 
substantiate his claims and the division of responsibilities 
between the VA and the veteran in obtaining that evidence.  
The Board would also observe that those letters were provided 
to the veteran prior to the initial unfavorable decision in 
this case and thus are consistent with the timing of the 
notification requirements of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private and VA medical records identified 
by the veteran.  The veteran has also been afforded VA 
examinations in connection with his appeal.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  As such, the case is ready for appellate review.


Background and Evidence

The veteran's service medical records show that on February 
7, 1945, he was wounded in action.  The veteran was noted to 
have sustained a penetrating wound of the dorsum of the left 
hand, and right and left arms.  A fragment was removed from 
the hand and the wounds were debrided and dressed.  The 
veteran was returned to duty on February 23, 1945.  Service 
medical records also show that on April 19, 1945, the veteran 
was again wounded in action sustaining a penetrating gunshot 
wound of the medial anterior surface of the left lower leg, 
distal third, moderately severe when he was shot by a sniper.  
The veteran was returned to duty on May 25, 1945.  A report 
of a physical examination performed in December 1945 in 
connection with the veteran's separation from service noted a 
pertinent abnormality of a penetrating wound of the left 
ankle that was symptomatic.

A statement from John Ramos, M.D., dated in March 1967 showed 
the veteran had been examined, following which the pertinent 
diagnoses were peptic duodenal ulcer operated in 1962 with 
gastric resection and vagotomy; enemy bullet wound of the 
left ankle with subsequent traumatic arthritis of the ankle 
and left knee; and a piece of a fragment from a fragmentation 
grenade of the right upper arm.

A report of a VA surgical and orthopedic examination 
performed in May 1967 reflects that the examiner reviewed the 
evidence contained in the claims file and noted that there 
was no indication from the record that there was any 
complications in the healing of the veteran's wounds.  The 
veteran reported that his whole left side bothered him a lot 
and that he was experiencing pain in the right upper arm and 
lower limbs.  The veteran reported that he did not have any 
trouble with the wound in the right upper arm.  The veteran 
indicated that he was able to use the limbs adequately and 
that he was able to walk.  The veteran stated that he had 
some swelling in his left knee at times.  

On physical examination, on the anterior portion of the right 
arm near the shoulder, there was a 1-inch by 1/16-inch well-
healed scar.  The veteran stated that a metallic foreign body 
was still present in that arm.  On the ulnar side of the 
hand, where the veteran says he was wounded, no scar could be 
seen.  Just above the left ankle on the medial side was a 
3/8-inch round, well-healed wound and just behind the lateral 
malleolus was a wound of exit.  There was some wasting of 
tissue around the wound that was very irregular and somewhat 
fibrotic, but not adherent.  The examiner noted that the 
veteran had entered the examining room with a normal walk and 
disrobed readily exhibiting no particular infirmities.  The 
veteran was able to bend over and touch his toes, squat down 
and raise himself up, walk on his heels, toes, and the 
insides and outsides of his feet in a normal manner.  The 
veteran was also noted to be able to run in place.  

Examination of the lower extremities revealed crepitus 
throughout the range of flexion in the left knee and a milder 
less pronounced crepitus in the right knee.  There was some 
crepitus in the left ankle, but no limitation of the range of 
motion.  There were no signs of swelling, warmth, erythema or 
other signs of active disease process at the time of the 
examination.  Examination of the upper extremities found the 
shoulder girdles to be freely moveable and unrestricted.  The 
veteran had good grip strength and could elevate the arms 
over his head, abduct both arms and internally and externally 
rotate them.  The veteran had a full and normal range of 
motion in the elbows and no particular infirmities in the 
hand.  The veteran was able to perform fine discrimatory 
motions with his hand and appeared to have no limitations of 
motion as the result of the wound.  There appeared to be some 
bony deformity in the fifth metacarpal on the left, which the 
examiner indicated may represent an old fracture incurred in 
the same wound.  The examiner did note, however, that there 
was the same type of deformity noted on the right.  There 
appeared to be no muscle atrophy as the result of the wound 
and girth measurements of both the upper and lower 
extremities were found to be equal.  

The examiner summarized that the principal findings were 
crepitus in the lower extremities and mild crepitus in the 
left elbow.  X-rays of the right arm disclosed evidence of a 
small metallic foreign body that measured approximately 6 by 
3 millimeters situated in the soft tissues on the lateral 
aspect of the arm, approximately 12 centimeters below the 
superior surface of the greater tubercle of the humerus.  
There was no evidence of any fracture.  An X-ray of the left 
ankle joint disclosed no evidence of any fracture or 
dislocation involving the bony components of the left ankle 
joint.  There was noted the presence of a minute metallic 
fragment measuring about 1 millimeter in diameter situated in 
the soft tissues on the posterior aspect of the lower portion 
of the shaft of the tibia, approximately 3 1/2 centimeters 
above the ankle joint proper.  Incidentally noted was some 
spurring involving the posterior surface of the os calcis.  
X-rays of the left hand disclosed no evidence of any metallic 
foreign bodies within the soft tissues of the bones of the 
hand.  There was no evidence of any recent or old fracture 
involving the bony components of the hand.  Following the 
examination the diagnoses were scars of shrapnel wound, right 
upper arm and left hand, well healed with no orthopedic 
residuals found with retained metallic foreign body, and scar 
of a gunshot wound, left ankle, well healed and 
nonsymptomatic with retained metallic foreign body.

The veteran also underwent a VA general medical examination 
in June 1967.  Following that examination the diagnoses 
included a diagnosis of tinea pedis, moderately severe 
(History of jungle rot).

A rating decision dated in June 1967 granted service 
connection for residuals of a gunshot wound of the left 
ankle; residuals of a shell fragment wound of the left upper 
arm and residuals of a shell fragment wound of the dorsum of 
the left hand.  All of the disabilities were evaluated as 
noncompensably disabling.  The June 1967 rating decision did 
assign a 10 percent evaluation under 38 C.F.R. § 3.324.
That rating decision also noted that the veteran had 
furnished a history of a gastric resection with evidence of 
record showing no reference to these conditions during 
service or within one year following discharge from service.  

A letter to the veteran dated in June 1967 informed him of 
his compensation award, but did not indicate the specific 
disabilities addressed by the June 1967 rating decision.  A 
VA Form 21-6798 (Award or Disallowance of Disability Claim) 
dated in June 1967 that is associated with the June 1967 
rating decision made no reference to a gastric resection.

A rating decision dated in June 1981 denied service 
connection for a skin disease of the feet, specifically tinea 
pedis.  That rating decision noted that service medical 
records showed treatment for trichophytosis during service in 
October 1944 and that tinea pedis was first noted on a VA 
examination in May 1967.  The rating decision also indicated 
that the veteran did not provide any evidence demonstrating a 
continuity and the rating decision concluded that tinea pedis 
was first noted at a point in time too remote form service to 
be related to service and was considered a separate and 
unrelated clinical entity from the acute skin disease treated 
during service.  The veteran was notified of that decision 
and of his appellate rights by a letter from the RO dated in 
June 1981.  An appeal was not filed.  

A rating decision dated in April 1990 considered and denied a 
claim from the veteran for service connection for fungus and 
eczema of the feet.  The veteran was notified of that 
decision and of his appellate rights by way of a letter from 
the RO dated in April 1990.  An appeal was not filed.

VA outpatient treatment records dated between 1989 and 1992 
show the veteran was seen in the podiatry and dermatology 
clinics for complaints associated with his feet.  Diagnoses 
included a diagnosis of tinea pedis in September 1989, 
hyperkeratosis in July 1992, and onychomycosis on various 
occasions.  

In July 1993 the veteran underwent three VA examinations.  A 
bone examination showed the veteran complained of right 
shoulder discomfort.  An X-ray of the right shoulder showed 
some narrowing the marginal spurs at the acromioclavicular 
joint reflective of degenerative joint disease.  There was 
also a small (3-4 millimeter) metallic foreign body in the 
soft tissues of the lateral aspect of the humeral shaft.  
Following the examination the diagnosis was right shoulder 
acromioclavicular degenerative joint disease.  

An examination for the hand, thumb and fingers shows the 
veteran had complaints of losing strength in the right upper 
extremity.  On examination the examiner noted both good 
strength and decreased hand strength.  It was noted that the 
veteran was unable to tie his shoes secondary to problems.  
Following the examination the diagnosis was right upper 
extremity objectively strong with the veteran complaining of 
weakness.  A joints examination of the right shoulder showed 
the veteran had a full range of motion.

A rating decision dated in August 1993 granted service 
connection residuals of a shell fragment wound of the right 
upper arm and assigned a noncompensable evaluation under 
Diagnostic Code 7805.

A rating decision dated in November 1998 denied service 
connection for a skin condition of the hands, claimed as 
jungle rot.  The rating decision noted that a review of 
service medical records shows there was no treatment of the 
hands for a skin condition in service.  The veteran was 
notified of that decision and of his appellate rights by a 
letter from the RO dated in December 1998.  An appeal was not 
filed.

A report of a VA examination performed in September 1999 
shows that the veteran's left ankle continued to be 
symptomatic and the veteran experienced worsening of the left 
ankle over the past year.  The veteran reported swelling in 
the left ankle on a daily basis and that he experienced 
continuous pain of moderate intensity.  The pain was made 
worse by walking 4 to 5 blocks or climbing 2 flights of 
stairs.  Standing did not bother the ankle.  The veteran 
reported that the dorsal aspect, over the 3rd and 4th 
metatarsal of the foot there was a numb area that extended to 
the base of the toes from the ankle.  In addition, over the 
past year the veteran had developed a footdrop making it 
difficult for him to walk normally.  With respect to the left 
upper arm, it was noted that the veteran had been treated 
with a partial removal of the shrapnel but had no extensive 
surgery.  It was noted that the veteran had been returned to 
duty and continued to be symptomatic to the present day.  
Currently the veteran complained of pain in the right 
shoulder every morning upon wakening that was moderate in 
severity.  The pain lasted approximately one hour and then 
subsided for the remainder of the day.  The range of motion 
appeared to be intact.  With respect to the shrapnel wound of 
the dorsum of the hand it was noted that following treatment 
in service, which did not involve extensive surgery, the 
veteran continued to be asymptomatic until 1991 when he 
developed pain and an infection in the thumb and underwent 
surgical removal of the shrapnel.  It was noted that 
subsequent to the surgery the veteran had no recurrence of 
the pain and swelling.  The veteran was said to have some 
weakness involving the entire hand that was described as 
moderate in severity.  Functionally the veteran was able to 
make a closed fist but his hand was relatively weak to 
normal.  The veteran noted deterioration in his ability to 
write normally and had difficulty with strong grip in 
activities such as opening jars.  

On physical examination the right shoulder revealed a 2-
centimeter vertically oriented, traumatic scar over the 
medial border of the deltoid anteriorly, just below the 
shoulder joint.  The veteran had no palpable abnormality or 
tenderness.  Flexion was to 120 degrees with pain occurring 
at 115 degrees and extension was limited to 45 degrees by 
pain.  Adduction was also limited.  Examination of the hand 
disclosed a very faint scar over the ulnar aspect of the 
dorsolateral portion of the distal thumb.  The veteran had 
decreased sensation for pain and temperature over the volar 
aspect of the entire hand below the wrist, including the palm 
and fingers.  The dorsal aspect of the hand appeared to have 
normal sensation.  Strength was described as 5/5 and the 
veteran could make a closed fist.  Discrete motor function 
for median, radial and ulnar nerves appeared to be intact.  
Deep tendon reflexes were two-plus at the radial and 
bicipital areas.  Examination of the left ankle revealed two 
horizontal oriented scars over the medial malleolus.  The 
veteran had decreased pain and temperature over the fifth 
metatarsal, extending from the ankle down to including the 
fifth toe on the dorsal aspect of the foot.  Sensation was 
otherwise intact.  The veteran was able to plantar flex his 
foot to 28 degrees without pain and dorsiflex his foot to 
only 2 degrees without pain.  He could invert and evert the 
foot only 1 to 2 degrees without painful discomfort.  There 
was a mild to moderate degree of soft tissue swelling in 
regard to the left ankle.  In terms of gait and station, the 
veteran walked with a very mild footdrop.  Further workup 
included X-rays of the hand, wrist, right shoulder and left 
ankle.  The diagnoses following the examination were post 
shrapnel wound to the right shoulder with chronic tendinitis, 
acromioclavicular joint degenerative joint disease and 
metallic densities in the upper arm; shrapnel wound to the 
hand and wrist with residual nerve damage in regard to the 
hand; and gunshot wound of the left ankle with post-traumatic 
arthritis and nerve damage, resulting in footdrop with a cyst 
at the base of the proximal phalanx of the left 2nd and 3rd 
toes.  

A rating decision dated in October 1999 increased the 
evaluation for the veteran's left ankle gunshot wound 
residuals from noncompensable to 20 percent under Diagnostic 
Code 7805-5271; increased the evaluation for residuals of the 
shell fragment wound of the dorsum of the left hand from 
noncompensable to 10 percent under Diagnostic Code 7805-8515; 
and increased the evaluation for the shell fragment wound 
residuals of the right upper arm from noncompensable to 
10 percent under Diagnostic Code 7805-5203.  The RO continued 
and confirmed the noncompensable evaluation for residuals of 
the shell fragment wound of the left upper arm under 
Diagnostic Code 7805.  The veteran's combined schedular 
evaluation increased from 10 percent to 40 percent.  

A report of a VA examination performed in August 2000 shows 
the veteran related continuing complaints associated with his 
right upper arm and left ankle wounds.  Examination of the 
right upper extremity disclosed deep tendon reflexes were one 
plus.  Motor strength was 5/5 objectively in the right upper 
extremity and the veteran could fully close a functional fist 
with strength that appeared to be within normal limits.  The 
veteran had decreased pain and temperature over the volar 
aspect of the hand, but the remainder of the arm and the 
dorsum of the hand were within normal limits.  Flexion of the 
right shoulder was to 100 degrees and limited by painful 
discomfort at 95 degrees and extension was to 40 degrees and 
limited by painful discomfort at 40 degrees.  Abduction was 
to 80 degrees and limited by painful discomfort at 75 degrees 
and adduction was to 30 degrees and limited by painful 
discomfort at 25 degrees.  Examination of the left ankle 
disclosed a mild decrease in pain and temperature, but not 
proprioception or vibratory sense over the foot below the 
ankle joint.  Plantar flexion was to 45 degrees and limited 
by pain at 40 degrees and dorsiflexion was to 0 degrees, 
limited by painful discomfort at 0 degrees.  Inversion was to 
5 degrees with pain at 5 degrees and eversion was to 
10 degrees and limited by painful discomfort at 10 degrees.  
The veteran's gait and station disclosed a very mild limp.  
Following the examination the diagnoses were a shrapnel wound 
of the right shoulder with post-traumatic arthritis of the 
right shoulder; post-traumatic arthritis of the left 
shoulder; a shrapnel wound of the left hand that was 
asymptomatic; and a gunshot wound of the left ankle with 
neuropathic damage.

A rating decision dated in May 2001 increased the evaluation 
for the shell fragment wound residuals of the right upper 
arm, described as the veteran's major arm, from 10 percent to 
30 percent and continued and confirmed the 20 percent 
evaluation for residuals of the gunshot wound of the left 
ankle.

In a statement dated in October 2001 the veteran requested a 
reevaluation of his wounds received during World War II.  He 
stated the pain was unbearable.  In a statement dated in 
January 2002 the veteran reported that he was becoming more 
limited in his daily activities and that he was in constant 
and severe pain.  The veteran made reference to a fungus 
infection of his fingernails and toenails and removal of a 
portion of his stomach in 1960.  The veteran also requested 
an evaluation for service connection for PTSD and a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  

A report of a VA examination performed in January 2002 shows 
the veteran reported that approximately 10 or 12 years ago he 
began noticing more prominent pain involving his bilateral 
shoulders, hands, left foot and ankle.  This had 
progressively worsened to the point that it was currently 
constant.  The veteran reported decreased strength and no 
clear exacerbating or relieving factors.  The examiner noted 
that the veteran was able to perform activities of daily 
living, but had difficulty putting his shirt on.  It was also 
noted that the veteran utilized no support devices and could 
walk up to a half a mile with pain before having to stop.  

On physical examination of the right shoulder, the veteran 
had a 1.5-centimeter right anterior shoulder scar that was 
described as clean, dry and intact without erythema or 
tenderness to palpation.  On palpation of the anterior, 
lateral and posterior aspects of the shoulders the veteran 
had no tenderness to palpation.  He had 5/5 motor strength in 
both biceps, triceps, handgrip and deltoid strength 
bilaterally.  On assessment of the range of motion of the 
right shoulder, the veteran had forward flexion to 140 
degrees further limited by pain at 140 degrees; extension of 
30 degrees, further limited by pain at 30 degrees; internal 
rotation of 85 degrees, further limited by pain at 85 
degrees; external rotation of 80 degrees, further limited by 
pain at 80 degrees; abduction of 135 degrees, further limited 
by pain at 135 degrees; and adduction of 45 degrees, further 
limited by pain at 45 degrees.  Examination of the left 
shoulder disclosed forward flexion of 85 degrees, further 
limited by pain at 85 degrees; extension of 25 degrees, 
further limited by pain at 25 degrees; internal rotation of 
75 degrees, further limited by pain at 75 degrees; external 
rotation of 70 degrees, further limited by pain at 70 
degrees; abduction of 60 degrees, further limited by pain at 
60 degrees; and adduction of 35 degrees, further limited by 
pain at 35 degrees.  On examination of the hands, visual 
inspection was notable for marked thickening of the nails, 
more of his right upper extremity than on his left upper 
extremity.  There were no appreciable scars or joint 
deformity.  There was no tenderness to palpation over the 
greater aspect of the hands.  On assessment of strength, the 
veteran had 5/5 hand grasp, wrist flexion and wrist extension 
bilaterally.  On assessment of range of motion of the wrist, 
the veteran had radial deviation of 20 degrees without 
limitation bilaterally; ulnar deviation of 45 degrees, 
further limited by pain bilaterally at 45 degrees; forward 
flexion of 90 degrees without limitation bilaterally; and 
extension of 60 degrees, further limited by pain bilaterally 
at 60 degrees.  Motion of the metacarpophalangeal joints, the 
proximal interphalangeal joints and the distal 
interphalangeal joints was described as full without 
limitation bilaterally.  

On examination of the bilateral ankles and feet, visual 
inspection disclosed no appreciable scars or joint deformity, 
with the exception of a 1-centimeter medial malleolar left 
ankle scar that was described as clean, dry and intact 
without erythema or tenderness to palpation.  On palpation 
the veteran had moderate tenderness to deep palpation of his 
bilateral medial and lateral aspects of his ankles.  Motor 
strength was 5/5 in both plantar flexion and dorsiflexion.  
The veteran had normal plantar reflexes bilaterally.  Motion 
of the left ankle was 15 degrees of dorsiflexion, further 
limited by pain at 15 degrees; full plantar flexion of 45 
degrees without limitation; full inversion of 30 degrees 
without limitation; inversion of 15 degrees, further limited 
by pain in the left foot at 15 degrees; and eversion of 
15 degrees, further limited by pain at 15 degrees.  There was 
no evidence of any joint laxity.  

The examiner summarized that the examination disclosed 
painless, nondisfiguring scar on the right upper extremity on 
the anterior shoulder with X-rays showing metallic densities 
in the upper arm; bilateral shoulder strain with 
acromioclavicular joint degenerative joint disease; bilateral 
hand strain with normal X-rays; post gunshot wound of the 
left ankle with lower leg multiple metallic densities 
consistent with a history of previous gunshot wound and left 
ankle and foot strain, with a calcaneal spur.  

VA outpatient treatment records dated in 2001 and 2002 
reflect treatment for various disorders, including the feet.  
A record dated in January 2002 contained an assessment of 
mycosis and early signs of peripheral vascular disease.

Private medical records received in February 2002 include a 
May 1999 report of an upper gastrointestinal series and small 
bowel follow through that contained an impression of an 
essentially unremarkable study of the upper gastrointestinal 
tract and small bowel, except for evidence of a previous 
Billroth II procedure.

A report of a VA psychiatric examination performed in June 
2002 reflects that the claims file had reviewed.  It was 
noted that the veteran had no history of psychiatric 
treatment.  The examiner acknowledged the veteran's service 
in the Pacific Theater of Operations during World War II and 
his combat wounds.  Following the examination no psychiatric 
diagnosis was recorded and it was specifically indicated that 
the criteria for PTSD had not been met.  An additional VA 
psychiatric examination performed in February 2004 concluded 
with a diagnosis of a depressive disorder, but again 
specifically indicated that the criteria for PTSD had not 
been met.  

A report of a VA joints examination performed in February 
2004 indicated that the veteran's claims file was available 
and had been reviewed.  At that time, the veteran reported 
that there had been no significant change in regards to his 
pain or function since his last examination.  The veteran did 
report some increase in arthritic-type pain.  On physical 
examination of the upper extremities, the veteran was noted 
to have a 4-centimeter by 1-millimeter incision wound or scar 
of the right proximal upper arm that was nonadherent, not 
tender to palpation and nonerythematous.  There were no 
palpable fragments identified.  The veteran had good tone of 
his deltoid, biceps and triceps of the right upper extremity 
when compared to the left side.  It appeared to the examiner 
that the shrapnel metal wound injury would have affected his 
biceps and deltoid that time.  In regards to the left upper 
extremity, the veteran had small shrapnel wound injury 
[scars] that were nonerythematous, nontender to palpation and 
nonadherent.  These ranged from 2 centimeters to 
3 centimeters in length and appeared to be in the lateral 
aspect of the deltoid.  The veteran had a small 8-millimeter 
wound on the lateral aspect of his left hand on the dorsum of 
his hand that appeared to be well-healed, nonadherent, 
nonerythematous, nonapparent and nontender to palpation.  
There was no palpable shrapnel.  

With respect to the left ankle, the veteran had a 2-
centimeter by 1-centimeter scar of the lateral aspect of his 
left ankle.  There was no evidence of erythema, swelling or 
tenderness to the scar.  There was no palpable shrapnel.  The 
range of motion of the shoulders revealed that motion was 
symmetrical with a full range of motion of forward flexion to 
150 degrees and abduction to 140 degrees without pain.  
Internal rotation was to 70 degrees without pain, external 
rotation to 70 degrees without pain, extension to 40 degrees 
without pain and adduction to 40 degrees without pain.  The 
veteran was described as having good function of his deltoids 
bilaterally, as well as his biceps and triceps.  The veteran 
had a full range of motion of both hands, with good, full 
function of the extensor and flexor tendons.  Sensory motor 
examination was grossly intact in the superficial radial 
nerves, as well as the radial, ulnar and median nerve in both 
upper extremities.  The veteran was noted to have a full 
range of motion of both elbows and both wrists without pain.  
Motion of the left ankle revealed that he had some decreased 
range of motion in the left ankle with dorsiflexion to 5 
degrees with pain at 5 degrees and plantar flexion to 
35 degrees without pain.  Inversion was to 20 degrees and 
eversion to 10 degrees without pain.  There was no tenderness 
to palpation along the medial, lateral and collateral 
ligaments which appeared to be stable.  The examiner 
commented that the range of motion during passive, active and 
repetitive motions were the same and that there were no 
limitations due to weakness, fatigability, incoordination or 
flare-ups.  

X-ray examination of the forearms revealed no significant 
shrapnel retained.  X-rays of the left hand revealed that 
there was no significant shrapnel in the left hand, except 
for what appeared to be a very minute piece in the dorsal 
aspect of the middle finger.  Previous X-ray examination of 
the shoulders revealed that he had a minute piece of shrapnel 
on the lateral aspect of the deltoid of his shoulder.  X-rays 
of the left ankle revealed mild osteoarthritis of the left 
ankle and evidence of a very minute shrapnel in the distal 
tibial region.  

The impressions following the examination were mild 
osteoarthritis of the left ankle with minimal residuals from 
shell fragment wound of the left ankle; mild residuals of 
shell fragment wound of the dorsum of the left hand; and mild 
residuals of a shell fragment wound of the left and right 
upper extremities.

The veteran, his companion and half-brother presented 
testimony at a hearing at the RO in July 2004.  At that 
hearing testimony was offered concerning treatment the 
veteran had received in service and following his separation 
from service.  Testimony was also offered concerning the 
symptomatology the veteran experienced attributable to his 
service-connected disabilities.  The veteran further 
described the limitations his service-connected disabilities 
currently caused in his activities of daily living.  

A report of a VA skin disease examination performed in 
September 2004 in connection with other issues not on appeal, 
concluded with diagnoses of tinea manus, tinea pedis and 
tinea unguium. 

A report of a VA examination of the hands performed in 
September 2004 indicated that the examiner had been asked to 
state to what extent and to which degree the range of motion 
of the joint function was additionally limited by pain, 
fatigue, weakness and lack of endurance following repetitive 
use.  It was noted in that examination that the veteran was 
right-handed and stated that he had weakness in his left 
hand.  The veteran had some pain in the left hand and he was 
unable to pick up things as easily as he used to.  On 
physical examination there was no weakness in grasp, grip or 
pull and push of the left hand.  The examiner also indicated 
that the veteran could twist with his left hand and he could 
touch each finger to the thumb.  The range of motion of all 
of the fingers was normal without any pain incurred.  The 
examiner indicated that there was no additional limitation 
due to pain, weakness, fatigability, incoordination or flare-
ups.  Ranges of motion during passive, active and repetitive 
movements were the same and there were no incapacitating 
episodes.  The pertinent diagnosis following the examination 
was a normal left hand without residuals.


Law and Analysis

The veteran essentially contends that he has PTSD, residuals 
of a gastric resection, tinea pedis and a skin disorder of 
the hands that is related to his service during World War II.  
The veteran also essentially contends that the evaluations 
assigned for his shell fragment wounds of the right upper 
arm, left ankle, left hand and left upper arm do not 
accurately reflect the severity of those disabilities.

A. Service Connection

In general, service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as a duodenal ulcer, when the disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If the condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Service connection for PTSD requires a 
medical diagnosis of the disorder; credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and a link, as established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

With respect to the claims that have previously been denied, 
as a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new and 
material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable in claims filed on or after August 29, 2001, as is 
the situation in this case, new evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.56(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist under the VCAA has been satisfied.

1.  PTSD

The evidence for review demonstrates that the veteran clearly 
served in combat in the Pacific Theatre of Operations during 
World War II and that he sustained combat wounds as a result 
of that service.  Consequently, the evidence demonstrates 
that the veteran was exposed to a stressful incident during 
service that could potentially support a diagnosis of PTSD.  
However, the evidence for review contains absolutely no 
evidence that the veteran has ever been diagnosed as having 
PTSD.  

In this regard, at the time of the June 2002 VA examination 
the veteran reported that he had previously received no 
psychiatric treatment.  Most significantly, following that 
examination, as well as the February 2004 VA examination, the 
examiner specifically indicated that the veteran did not meet 
the criteria for a diagnosis of PTSD.  Simply put, in the 
absence of evidence of a current disability there could be no 
valid claim for service connection for PTSD.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1995).  Accordingly, service 
connection for PTSD is not warranted.

2. Duodenal Ulcer with resulting Gastric Resection

At the outset, the Board notes that the RO has prepared this 
issue as if there were a prior final decision with respect to 
this issue, specifically that the June 1967 rating decision 
denied service connection for a gastric resection.  However, 
the Board's review of the record discloses that it does not 
appear that the veteran was ever notified of a denial of 
service connection for residuals of a gastric resection.  In 
this regard, the record contains no copy of a letter to the 
veteran informing him of the denial of service connection for 
a gastric resection and of his appellate rights.  The Board 
would also observe that a VA Form 21-6798 dated in June 1967 
associated with the veteran's original disability claim makes 
no reference to residuals of a gastric resection.  As such, 
the Board finds that the June 1967 rating decision that made 
reference to a gastric resection does not represent a final 
decision and the Board will address this matter on the 
merits.  

A review of the veteran's service medical records shows no 
complaints, treatment or diagnosis of a duodenal ulcer, the 
disorder that necessitated the subsequent gastric resection, 
or any other gastrointestinal symptomatology.  Medical 
records dated following separation from service reflect that 
the veteran underwent surgery for a duodenal ulcer in early 
1962, more than one year following separation from service.  
Specifically, a statement from Dr. Ramos indicates that the 
veteran's peptic duodenal ulcer was operated on in 1962 and 
at that time he underwent a gastric resection and vagotomy.  
There is no medical evidence either within the statement from 
Dr. Ramos or any other VA or private medical records that in 
any way suggests that the veteran's duodenal ulcer was in any 
way related to his period of service.  

Therefore, the record contains no evidence that a duodenal 
ulcer was manifested during service, or within one year of 
separation from service, and there is no evidence that 
suggests that such a disorder was in any way related to 
service.  In the absence of such evidence, the Board finds 
that service connection for a duodenal ulcer necessitating a 
gastric resection is not warranted.

3. Tinea Pedis

The record discloses that the veteran's claim for service 
connection for tinea pedis was first considered and denied by 
the RO in a rating decision dated in June 1981.  That rating 
decision noted that the veteran had received treatment for 
trichophytosis in October 1944 and that tinea pedis was first 
noted following service in May 1967.  The RO concluded that 
this was at a point in time too remote from service to be 
related to service and that the tinea pedis was considered a 
separate and unrelated clinical entity from the acute skin 
disease treated during service.  The veteran was notified of 
that determination and of his appellate rights, but did not 
appeal that decision.  The veteran's claim was again 
considered by the RO in April 1990 and again denied on a 
similar basis.  The RO notified the veteran of that decision 
and of his appellate rights, but an appeal was not filed.

The evidence associated with the claims file subsequent to 
the April 1990 decision consists of statements from the 
veteran, testimony presented at a personal hearing at the RO, 
as well as private and VA medical records.  The Board finds 
that this additional evidence is new in that it was not 
previously physically of record, but that the evidence is not 
material.  While the evidence reflects that the veteran was 
treated for disorders of the feet following April 1990, 
including tinea pedis, there is no medical opinion that 
suggests that any currently diagnosed tinea pedis is related 
to the treatment the veteran received during service.  

Simply put, what was missing at the time of the June 1981 and 
April 1990 rating decisions was competent medical evidence of 
a nexus or relationship between the tinea pedis diagnosed 
following service and the treatment the veteran received for 
his feet during service.  Consequently, the Board finds that 
new and material evidence has not been submitted to reopen 
the previously denied claim for service connection for tinea 
pedis.

4. Skin Disorder of the Hands

As with the claim for service connection for tinea pedis, the 
veteran's claim for service connection for a skin disorder of 
the hands was previously considered and denied by the RO.  
More specifically, a November 1998 rating decision denied 
service connection for a skin condition of the hands, claimed 
as jungle rot.  That rating decision noted that a review of 
service medical records showed there was no treatment for a 
skin disorder of the hands during service.  The veteran was 
notified of that decision and of his appellate rights, but 
did not appeal that decision.  

The evidence associated with the claims file subsequent to 
that decision consists of statements from the veteran, 
testimony presented at a personal hearing at the RO, as well 
as private and VA medical records.  While the additional 
evidence that pertains to the hands is new, in that it was 
not previously physically of record, the additional evidence 
is not material.  What was missing at the time of the 
November 1998 rating decision was both evidence demonstrating 
the incurrence of a skin disorder during service, and more 
importantly, evidence suggesting that a currently diagnosed 
skin disorder of the hands was in some way related to the 
veteran's period of service.  

The additional evidence associated with the claims file 
subsequent to that rating decision does no more than document 
that the veteran has a skin disorder of the hands.  For 
example, a VA examination performed in September 2004 
diagnosed the veteran as having tinea manus.  Most 
importantly, however, there is no medical evidence that in 
any way suggests that the veteran currently has a skin 
disorder of the hands that is in any way related to service.  
In the absence of such evidence, the Board finds that new and 
material evidence has not been submitted to reopen the 
previously denied claim and service connection remains 
denied.

B. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In addition, in evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

1.  Right Upper Arm.

Historically, service connection for residuals of a shell 
fragment wound of the right upper arm was granted by rating 
decision dated in August 1993 based on service medical 
records that showed the veteran sustained a penetrating wound 
of the right arm.  A noncompensable evaluation was assigned 
under Diagnostic Code 7805.  At that time, a VA examination 
performed in July 1993 showed that while the veteran 
complained of weakness of his right shoulder, physical 
examination indicated that the right upper extremity was 
objectively strong.  The examination also indicated that the 
veteran had a full range of motion, and there was no 
indication of any muscle damage.  A rating decision dated in 
October 1999 increased the evaluation for the veteran's right 
upper arm shell fragment wound from noncompensable to 
10 percent, and the rating decision dated in May 2001 further 
increased the evaluation from 10 percent to 30 percent under 
Diagnostic Code 5201.

Under 38 C.F.R. § 4.71a Diagnostic Code 5201, a 30 percent 
evaluation is warranted for limitation of arm motion of the 
major extremity when motion is limited to midway between side 
and shoulder level.  A 40 percent evaluation is warranted 
when the limitation of motion is 25 degrees from the side.  
Higher evaluations are also provided with evidence of 
ankylosis under Diagnostic Code 5200, or for impairment of 
the humerus, described as loss of the humerus head (flail 
shoulder), nonunion of the humerus (false or flail joint) or 
a fibrous union of the humerus under Diagnostic Code 5202.  
However, the veteran is not shown to have ankylosis so as to 
permit a higher evaluation under Diagnostic Code 5200 or 
impairment of the humerus as contemplated under Diagnostic 
Code 5202.  Thus, higher evaluations are not warranted under 
Diagnostic Codes 5200 or 5202.  

As for a higher evaluation under Diagnostic Code 5201, the 
evidence of record, including recent VA examinations do not 
demonstrate that the veteran's right shoulder motion is 
limited to 25 degrees from the side.  In particular, VA 
examinations performed in August 2000, January 2002 and 
February 2004 all showed that the veteran had motion of the 
right shoulder that was much greater than 25 degrees from the 
side.  While those examinations do show that motion was 
painful at times, motion was permitted to at least 90 degrees 
prior to the onset of pain.  There was also no indication of 
any weakness or any additional functional loss due to flare-
ups of pain, fatigability, incoordination or pain on motion.  

Therefore, the Board finds that the criteria for a higher 
evaluation for the veteran's right upper arm shell fragment 
wound residuals is not warranted.  Muscle damage has never 
been ascribed to the veteran's right upper arm shell fragment 
wound and beyond the scar of the right shoulder, which is 
consistently been described as well healed, the veteran's 
disability has been manifested by limitation of motion.  In 
the absence of limitation of motion of the right arm to 25 
degrees from the side, the Board concludes that the criteria 
for a higher evaluation is not established.

2. Left Ankle

Service connection for the veteran's left ankle gunshot wound 
residuals was granted by a June 1967 rating decision based on 
the findings of a VA examination and service medical records 
that showed the veteran sustained a penetrating wound of his 
left ankle.  At that time a noncompensable evaluation was 
assigned.  A rating decision dated in October 1999 increased 
the evaluation for that disability and assigned a 20 percent 
evaluation essentially under Diagnostic Code 5271 based on 
limitation of ankle motion.  

The 20 percent evaluation under Diagnostic Code 5271 
represents the highest schedular evaluation under that 
Diagnostic Code.  Higher evaluations are provided for under 
Diagnostic Code 5270 for ankylosis of the ankle.  The Board 
would also note that the maximum evaluation permitted under 
the amputation rule is a 40 percent evaluation.  See 
38 C.F.R. § 4.68 ("The combined evaluations for disabilities 
below the knee shall not exceed the 40 percent evaluation.").

Under this guidance, the Board finds that a higher evaluation 
for the veteran's left ankle is not warranted.  VA 
examinations performed in August 2000, January 2002 and 
February 2004 clearly reflect that the veteran does not have 
ankylosis of his left ankle, although limitation of motion is 
clearly demonstrated.  Those examinations also reflect that 
while the veteran has been shown to ambulate with a limp, he 
is able to ambulate without any assistive devices.  The most 
recent VA examination performed in February 2004 also 
indicated that there was no instability of the ankle and that 
there was no additional limitation due to weakness, 
fatigability, incoordination or flare-ups.  The impression 
following that examination was mild osteoarthritis of the 
left ankle with minimal residuals from the shell fragment 
wound of the left ankle.

Based on this record, the Board finds that given the function 
remaining in the veteran's left ankle, and the fact that 
ankylosis is not shown, that the criteria for a higher 
evaluation have not been met.  As such, an increased 
evaluation for the veteran's left ankle shell fragment wound 
residuals is not warranted.

3. Left Hand

The June 1967 rating decision referred to above also granted 
service connection for residuals of a shell fragment wound of 
the dorsum of the left hand.  Service medical records showed 
the veteran sustained a penetrating wound of his left hand 
during service. A noncompensable evaluation was assigned at 
that time.  Subsequently, a rating decision dated in October 
1999 increased the evaluation for the veteran's left hand 
shell fragment wounds from noncompensable to 10 percent under 
Diagnostic Code 8515.  

Under Diagnostic Code 8515, a 10 percent evaluation is for 
assignment for mild incomplete paralysis of the median nerve 
of the major extremity.  A 30 percent for moderate incomplete 
paralysis; and a 50 percent evaluation for severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most moderate degree.

A review of the evidence discloses that at the time of the 
August 2000 VA examination the veteran had decreased pain and 
temperature over the volar aspect of his hand and the dorsum 
of the hand was within normal limits.  Following that 
examination the diagnosis was a shrapnel wound of the left 
hand that was described as asymptomatic.  Similarly, the 
January 2002 VA examination showed little in the way of 
objective evidence of functional impairment of the hands.  
Motion of all of the fingers of the hands was full and 
without limitation and strength was described as 5/5 in hand 
grasp, wrist flexion and wrist extension.  The February 2004 
VA examination diagnosed mild residuals of the shell fragment 
wound of the dorsum of the left hand, apparently based on the 
veteran's subjective complaints and the presence of a small 
8-millimeter scar of the left hand that was well healed, 
nonadherent, nonerythematous and nontender to palpation.  
Lastly, the September 2004 VA examination indicated that the 
veteran's left hand was normal and that there were no 
residuals.  Examination at that time disclosed no weakness in 
the veteran's grasp, grip or pulling and pushing of the left 
hand.  The veteran was also noted to be able to twist with 
the left hand and could touch each finger to the thumb.

Based on this evidence, the Board finds that the veteran has 
not demonstrated that he has moderate incomplete paralysis of 
his left hand.  Significant function remains in terms of 
motion and strength such that the Board is of the opinion 
that the veteran has no more than mild functional impairment 
of his left hand.  Accordingly, an increased evaluation for 
residuals of a shell fragment wound of the dorsum of the left 
hand is not warranted. 

4. Left Upper Arm

Historically, the June 1967 rating decision granted service 
connection for residuals of a shell fragment wound of the 
left upper arm, again based on service medical records that 
showed the veteran sustained a penetrating wound of the left 
arm.  The rating decision assigned a noncompensable 
evaluation under Diagnostic Code 7805 based on a scar 
producing limitation of function.  At this point, the Board 
would observe that while there are other Diagnostic Codes 
pertaining to scars, those Diagnostic Codes are not for 
application since the scar of the left upper arm has been 
consistently described as well healed and nontender.  

While the evidence shows that there is some limitation of 
motion in the left shoulder, the Board notes that the veteran 
has been diagnosed as having osteoarthritis or degenerative 
joint disease of the left shoulder.  However, by definition 
such a disorder, rather than being attributable to trauma, 
are defined as arthritis of middle age or occurring chiefly 
in older persons.  See Giglio v. Derwinski, 2 Vet. App. 560, 
561 (1992); Bierman v. Brown, 6 Vet. App. 125, 126 (1994).  
And while the examiner who performed the February 2004 VA 
examination concluded that the veteran had mild residuals of 
a shell fragment wound of the left upper extremity, physical 
examination disclosed the presence of no functional 
impairment of that extremity attributable to the veteran's 
service connected disability.  The scar was described as 
nontender to palpation and nonadherent and the range of 
motion was described as full without pain.  The veteran had 
good function of the deltoids as well as his biceps and 
triceps.  There were also no sensory or motor abnormalities 
as that examination was described as grossly intact.

Therefore, in the absence of medical evidence demonstrating 
functional impairment attributable to the left upper arm 
shell fragment wound, the Board concludes that entitlement to 
a compensable evaluation has not been established.  
Accordingly, the veteran's claim for an increased evaluation 
for this disability must be denied.

5. Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a duodenal ulcer with resulting 
gastric resection is denied.

New and material evidence not having been submitted, the 
claim for service connection for tinea pedis remains denied.

New and material evidence not having been submitted, service 
connection for a skin disorder of the hands remains denied.

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the right upper arm is denied.

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the left ankle is denied.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the dorsum of the left hand is 
denied.

A compensable evaluation for residuals of a shell fragment 
wound of the left upper arm is denied.


REMAND

With respect to the veteran's claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities, the Board observes that while the veteran was 
afforded VA examinations in order to assess the severity of 
his service-connected disabilities, none of the examinations 
contained an opinion as to whether the combination of the 
veteran's service-connected disabilities renders the veteran 
unable to obtain or maintain substantially gainful 
employment.  

The Board acknowledges that the veteran does not meet the 
percentage requirements for a total evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(a) ("if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more).  In this regard the Board notes that the veteran's 
combined disability evaluation is 50 percent.  However, 
"[i]t is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled."  38 C.F.R. § 4.16(b).  Under the facts and 
circumstances of this case, the Board is of the opinion that 
the veteran should be afforded such an examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

The veteran should be afforded an 
examination of his service-connected 
disabilities to ascertain the combined 
impact on his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner or the RO should be 
accomplished.  Following the examination, 
the examiner is requested to offer 
comments and an opinion as to the degree 
of functional impairment the veteran's 
service-connected disabilities combine to 
produce in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of his combined service-
connected disabilities.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


